F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          DEC 12 2003
                                 TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                              Clerk

 GARY ALLEN KEMPER,

               Plaintiff-Appellant,                     No. 03-1326
          v.                                    (D.C. Civil No. 03-ES-1162)
 INDUSTRIAL CLAIM APPEALS                               (D. Colorado)
 OFFICE OF THE STATE OF
 COLORADO; L.P.R.
 CONSTRUCTION; MILLER
 CONSULTING; PINNACOL
 ASSURANCE,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before EBEL , HENRY , and HARTZ , Circuit Judges.


      Pro se Plaintiff Gary Allen Kemper appeals the July 3, 2003, dismissal of

his complaint seeking relief from the Colorado Industrial Claim Appeals Office



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.   This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
(ICAO) for an on-the-job injury he sustained. The district court dismissed

Plaintiff’s complaint because it in essence sought appellate review of a state-court

judgment. Plaintiff argues before this court that he was denied due process when

the district court dismissed his complaint. We disagree and AFFIRM the district

court.

         Plaintiff sustained an on-the-job injury on January 10, 1994. He brought

suit against his employer, LPR Construction Company, and its insurer, Pinnacol

Assurance, for workers’ compensation benefits. An Administrative Law Judge

(ALJ) denied benefits and the ICAO affirmed. Plaintiff then appealed to the

Colorado Court of Appeals, which affirmed. The Colorado Supreme Court denied

certiorari on January 13, 2003.

         On June 23, 2003, Plaintiff filed a pro se complaint in federal district court.

The complaint is on a district court form. Plaintiff captioned the complaint

“Unfair-compation—Deceptive Practices Bad Faith.” He listed as defendants the

ICAO, LPR Construction, Miller Consulting, and Pinnacol Assurance. In the

space after the printed words “Jurisdiction is asserted pursuant to the following

statutory authorities:” he wrote “Supreme Court, State of Colorado Two East

Fourteenth Avenue Denver, CO 80203.” The complaint set forth three

allegations: (1) “Gary Kemper first represented by counsel of Nortan Frickey”; (2)

“After extensevie time counsel of the Frickey law firm Janet Frickey before ALJ


                                            -2-
DeLoras Atenced”; and (3) “Gary Kemper forced to represent pro see to get

inforcement remadey. Set hearing that begin Supreme Court State of Colorado

action no. 02SCG71.” The complaint requested the following relief: “That the

U.S. District Court assert jurisdiction of inforcement and penaties.”

      The district court, liberally construing Mr. Kemper’s complaint, found that

he was seeking review of a state court judgment and dismissed the complaint

under the Rooker-Feldman doctrine. See District of Columbia Court of Appeals

v. Feldman, 460 U.S. 462, 486 (1983); Rooker v. Fidelity Trust Co., 263 U.S.

413, 414-16 (1923).

      In his opening brief to this court, Plaintiff asserts that the district court

erred, but he does not explain how, nor does he address the Rooker-Feldman

doctrine. In his reply brief he asserts: “This matter was so lacking in notice or

opportunity to be heard as to deny due process. District court acting as advocate

for defendants. Indication of case prejudicial.” He admits, however, that “the

basis for Mr. Kemper’s complaint in District Court was to deturmain unlawful

disscretion of judgment by Court of Appeals and its Panal.” We understand this

last statement to mean that Plaintiff is challenging the ruling of the Colorado

Court of Appeals.

      We agree with the district court that Plaintiff’s claim is barred by the

Rooker-Feldman doctrine. “[A] party losing in state court is barred from seeking


                                          -3-
. . . appellate review of the state judgment in a United States district court.”

Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994). In applying that doctrine,

the district court did not deny Plaintiff due process, nor did it display any bias

against Plaintiff. Accordingly, for substantially the reasons set forth in the

district court’s July 3, 2003, Order, we AFFIRM. All pending motions are

DENIED.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -4-